Citation Nr: 0920578	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-11 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for left knee bursitis.  

2.	Entitlement to service connection for left wrist 
tendonitis.  

3.	Entitlement to service connection for a skin disorder, 
including skin cancer.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to October 
1972 and from October 1980 to March 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was previously before the Board in July 2007.  At 
that time, issues of service connection for left knee 
bursitis; bilateral hearing loss; tinnitus; left wrist 
tendonitis; the residuals of a right ankle fracture; and a 
skin disorder, including skin cancer were remanded for 
additional development.  By rating decision dated in January 
2009, service connection was granted for a bilateral hearing 
loss, tinnitus and a right ankle strain residuals.  The 
matter related to a skin disorder, including skin cancer, was 
deferred.  This deferred issue has been placed in the REMAND 
portion of the decision below so as to insure that the 
Veteran's spot on the appeals docket via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An acute left wrist disorder that was evident during 
service is not shown to be chronic or related to current 
findings of degenerative joint disease of the left wrist, 
which was first shown many years after service and is not 
shown to have been caused by any in-service event.

2.	No left knee pathology was shown during service and there 
is no relationship between service and current findings of 
degenerative joint disease of the left knee, which was first 
shown many years after service and is not shown to have been 
caused by any in-service event.



CONCLUSIONS OF LAW

1.	A chronic left wrist disorder was neither incurred in nor 
aggravated by service nor may arthritis of the left wrist be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.	A left knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001 and October 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Veteran was provided with the appropriate 
notifications in March 2006.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The Veteran is claiming service connection for disabilities 
of the left wrist and left knee.  The Board has reviewed the 
entire evidence of record, including the service treatment 
records and records of private and VA treatment subsequent to 
service.  After careful and full review of the evidence no 
basis can be found to establish service connection for left 
knee or wrist disorders, including degenerative joint disease 
(arthritis) that has been diagnosed in each joint.  

Review of the service treatment records shows that the 
Veteran complained of pain in the left wrist during May 1984 
and of right knee pain in June 1987 (his left knee was also 
evaluated at that time).  Evaluation of the left wrist in 
1984 included an X-ray study that showed no fracture or 
dislocation and the assessment was of tendonitis that was 
resolving.  The June 1987 evaluation of the left knee showed 
that knee to be normal.  On examination for retirement from 
service clinical evaluation of the lower extremities was 
normal and evaluation of the upper extremities was normal, 
but for disability of the Veteran's left shoulder.  Medical 
records of treatment subsequent to service show that the 
Veteran had degenerative arthritis of the left knee during 
1994.  An April 1995 VA treatment record includes a report 
for clinical purposes that the Veteran had sustained an 
injury of the left knee one year earlier and that this had 
been re-injured by usual work activities.  

An examination was conducted by VA in September 2007, in 
part, to ascertain whether the Veteran had current symptoms 
of a left wrist disorder that could be related to service and 
whether the Veteran's left knee disability could be related 
to symptoms of knee pain exhibited during service.  The 
examiner completely evaluated the Veteran's medical records 
and conducted a medical examination.  The diagnoses were 
degenerative joint disease of the left wrist and left knee.  
The examiner stated that it was not possible to determine 
whether it was at least as likely as not that the 
manifestations shown during service were related to the 
current disabilities without resort to mere speculation.  

The Board notes that the examiner did not clearly indicate 
why he could not enter an opinion.  Nevertheless, it is 
significant that he did not diagnosis bursitis of the left 
knee or tendonitis of the left wrist.  Instead he found 
degenerative arthritis of the left knee and left wrist.  
There was no x-ray evidence of this in service, and the first 
evidence of arthritis was clinically established more than 1 
year after service separation.  Significantly, as to the 
knee, an intercurrent work injury in the 1990's was noted, 
with arthritis subsequently diagnosed.  Thus, the failure to 
enter an opinion is not fatal to the claim as neither 
bursitis or tendonitis was currently found, and the arthritis 
was first found years post service.  Other evidence is 
available on this point.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, there are showings of current 
disability, degenerative joint disease of the left wrist and 
knee; evaluation of the left knee during service and findings 
of left wrist tendonitis during service, but there is no 
medical evidence of a nexus between the service and any 
current findings.  The Board may not grant service connection 
on speculation.  38 C.F.R. § 3.102.  As such, the claims for 
service connection for left wrist and knee disorders must be 
denied.  


ORDER

Service connection for a left wrist disorder is denied.  

Service connection for a left knee disorder is denied.  




REMAND

The Veteran is also claiming service connection for a skin 
disorder, including skin cancer.  It is noted that the most 
recent rating decision of record, dated in January 2007, 
defers consideration of this issue until an examination, 
ordered by the Board in the July 2007 remand, could be 
accomplished.  As yet, it does not appear that this 
examination has been undertaken and the issue remains 
pending.  As noted, in order to insure that the Veteran 
retains the current docket number for possible appellate 
review, this matter is returned for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his skin 
disorder.  The examiner should be requested 
to render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent of more) that any current skin 
disorder is related to service.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the determination remains unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) and given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


